Case 9:20-md-02924-RLR Document 2964 Entered on FLSD Docket 03/05/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 20-MD-2924-ROSENBERG/REINHART



   IN RE ZANTAC (RANITIDINE)
   PRODUCTS LIABILITY LITIGATION
   ___________________________________/


                         ORDER MEMORIALIZING RULINGS

         This matter came before me on March 4, 2021, for a discovery hearing pursuant

   to PTO 32. ECF No. 2938-1. This Order memorializes and supplements my rulings

   from the bench.

         I deferred ruling on Plaintiffs’ objection that the Generic Defendants have

   sought to schedule numerous Rule 30(b)(6) depositions on a single day and Plaintiffs’

   request that the Court order specific depositions to occur on specific dates.           I

   cautioned that the number of depositions should presumptively be limited to two (2)

   per day, unless good cause is shown or as otherwise agreed to by the parties.

         I also deferred ruling on Plaintiffs’ objection that the Generic Defendants have

   not committed to the procedure for producing ESI. I ordered each Generic Defendant

   to notify the Special Master in writing by 5:00 p.m. on March 4, 2021, regarding its

   selected ESI protocol.

         Several Generic Defendants objected to providing a corporate representative

   witness on manufacturing topics, on the ground that they did not manufacture any

   Ranitidine Containing Products and only sold products supplied to them by third

   parties. I overruled that objection insofar as it raised a cross-cutting issue applicable
Case 9:20-md-02924-RLR Document 2964 Entered on FLSD Docket 03/05/2021 Page 2 of 2




   to all non-manufacturing Generic Defendants. I found that certain manufacturing

   issues, including but not limited to the Generic Defendants’ knowledge of how their

   suppliers manufactured ranitidine, are relevant and therefore the Generic

   Defendants must produce corporate representatives capable of answering these

   questions.   This ruling is without prejudice to individual Generic Defendant(s)

   objecting on grounds of undue burden and lack of proportionality.

         Finally, the Plaintiffs’ hearing memorandum (ECF No. 2938-1) and its proffer

   at the hearing identified eight Generic Defendants who allegedly had failed to comply

   with the deadline contained in Section II(C)(2) of PTO 60. At the hearing, it was also

   proffered that two Generic Defendants had not complied with the deadline contained

   in Section II(B)(2) of PTO 60. On or before 5:00 p.m. on March 8, 2021, Plaintiffs

   shall submit to the Court’s Zantac e-mail account (with a copy to Defendants liaison

   counsel and the Special Master) a list of the specific corporate entities who Plaintiffs

   allege did not comply with these Court-ordered deadlines.

         DONE AND ORDERED in Chambers this 5th day of March 2021, at West

   Palm Beach in the Southern District of Florida.




                                    _______________________________________
                                    BRUCE REINHART
                                    UNITED STATES MAGISTRATE JUDGE




                                              2
